Citation Nr: 1828648	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  13-08 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a heart disability other than an abnormal pericardium, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a thyroid disability, to include hyperparathyroidism, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a right foot disability, to include plantar porokeratosis.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for right ear hearing loss.

7.  Entitlement to service connection for left ear hearing loss.

8.  Entitlement to an initial increased rating for major depressive disorder in excess of 50 percent.

9.  Entitlement to an initial compensable rating for abnormal pericardium.


REPRESENTATION

Appellant represented by:	J. Bryan Jones III, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and January 2017 rating decision by the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  The bilateral hearing loss claim has been bifurcated to better reflect the medical evidence of record.

In November 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

In March 2016, the Board remanded the case to the RO for additional development.  Unfortunately, the claim must be remanded again, as will be discussed below.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


The issue of entitlement to service connection for vocational rehabilitation has been raised by the record in a 2017 June statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

All of the claims, with the exception of service connection for right and left ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability as defined by VA regulation.

2.  Left ear hearing loss was not manifest in service, was not compensably disabling within a year of separation from active duty, and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C. § 5103; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with May 2009 and March 2013 pre-adjudication letters.

The evidence of record includes STRs, VA employment and treatment records, private treatment records, the Veteran's testimony, medical articles, and lay statements.  Therefore, VA has complied with its duty to assist.  See 38 U.S.C. 
§ 5103A.  The Veteran submitted to April 2010 and July 2016 VA examinations.  The examinations are adequate because they are based on review of the record, history, and symptomatology from the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his attorney has raised any other issue with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis 

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).  Certain chronic diseases, such as sensorineural hearing loss, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Hearing Loss

The Veteran contends that he has had trouble hearing ever since service.  Although his MOS was administrative clerk, the Veteran contends that he worked in the "weapons section" and would sometimes fill in for weapons instructors "when they wouldn't show."  Hearing Transcript at 13.  The Veteran can attest to factual matters of which he had first-hand knowledge, such as in-service noise exposure.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The DD 214 indicates that he received a Rifle Marksman Badge.  The Board will accept his credible lay statements as proof that he was exposed to noise during service.  See 38 C.F.R. 
§ 3.159 (a)(2).

Service treatment records (STRs) show normal ears during the September 1974 enlistment examination and the September 1977 separation examination.  

The September 1974 audiometric findings with respect to the right ear were recorded as follows: 10 decibels (dB) at 500 Hertz (Hz), 10 dB at 1000 Hz, 10 dB at 2000 Hz, and 25 dB at 4000 Hz.  The findings with respect to the left ear were recorded as follows:  25 decibels (dB) at 500 Hertz (Hz), 20 dB at 1000 Hz, 5 dB at 2000 Hz, and 15 dB at 4000 Hz.  

A January 1977 audiogram contains the following audiometric findings with respect to the right ear:  10 decibels (dB) at 500 Hertz (Hz), 15 dB at 1000 Hz, 5 dB at 2000 Hz, 10 dB at 3000 Hz, and 10 dB at 4000 Hz.  The findings with respect to the left ear were recorded as follows: 20 decibels (dB) at 500 Hertz (Hz), 25 dB at 1000 Hz, 15 dB at 2000 Hz, 25 dB at 3000 Hz, and 20 dB at 4000 Hz.  

The September 1977 audiometric findings with respect to the right ear were recorded as follows:  15 decibels (dB) at 500 Hertz (Hz), 25 dB at 1000 Hz, 10 dB at 2000 Hz, 20 dB at 3000 Hz, and 25 dB at 4000 Hz.  The findings with respect to the left ear were recorded as follows: 15 decibels (dB) at 500 Hertz (Hz), 25 dB at 1000 Hz, 10 dB at 2000 Hz, 20 dB at 3000 Hz, and 15 dB at 4000 Hz.  

Two years after being discharged from the military, the Veteran began working in the Alexandria, Louisiana VA Medical Center (VAMC) Laundry Plant as a laundry machine operator.  In June 1990, VA audiometric findings with respect to the right ear were recorded as follows:  15 decibels (dB) at 500 Hertz (Hz), 20 dB at 1000 Hz, 10 dB at 2000 Hz, 20 dB at 3000 Hz, and 15 dB at 4000 Hz.  The findings with respect to the left ear were recorded as follows: 15 decibels (dB) at 500 Hertz (Hz), 20 dB at 1000 Hz, 20 dB at 2000 Hz, 20 dB at 3000 Hz, and 10 dB at 4000 Hz.  The accompanying VA treatment record shows that the Veteran reported periodic occupational noise.  He denied any difficulty hearing, but was advised to wear hearing protection.  

A May 1992 treatment record indicates that the Veteran was in the VAMC Hearing Conservation Program and that a hearing screening revealed a threshold shift in the left ear.  An August 1993 employment audiogram was reported to be normal.  A November 1993 treatment record notes "no change in audiogram."  An August 1994 audiogram shows normal hearing except at the 4,000 Hz level in the right ear - the audiologist initially recorded "40", but then below that number wrote "30."  There is no explanation provided for the different acuity levels.  The audiologist noted that there was "essentially no change in hearing."  

November 1995 audiometric findings with respect to the right ear were recorded as follows:  15 decibels (dB) at 500 Hertz (Hz), 20 dB at 1000 Hz, 15 dB at 2000 Hz, 25 dB at 3000 Hz, and 20 dB at 4000 Hz.  The findings with respect to the left ear were recorded as follows: 20 decibels (dB) at 500 Hertz (Hz), 25 dB at 1000 Hz, 15 dB at 2000 Hz, 20 dB at 3000 Hz, and 20 dB at 4000 Hz.  

An April 1997 treatment record notes "no change in audiogram."  

An March 2001 email indicates that the Veteran was removed from the Hearing Conservation Program.  The email contains the following explanation:

I have analyzed the noise exposures of the Laundry Plant employees and do not feel that they should be in the Hearing Conservation Program.  I am doing this because although the Laundry Chemical Room is quite loud (99dBA), the time of exposure is very limited (less than 1 hour).  Also, all other areas of the Laundry Plant were below 85 dB  Therefore, none of the employees appear to meet OSHA criteria for being included in the Hearing Conservation Program. 

The Veteran submitted to an April 2010 VA hearing loss examination.  Audiometric findings with respect to the right ear were recorded as follows:  15 decibels (dB) at 500 Hertz (Hz), 20 dB at 1000 Hz, 15 dB at 2000 Hz, 20 dB at 3000 Hz, and 20 dB at 4000 Hz.  The findings with respect to the left ear were recorded as follows: 20 decibels (dB) at 500 Hertz (Hz), 25 dB at 1000 Hz, 10 dB at 2000 Hz, 25 dB at 3000 Hz, and 25 dB at 4000 Hz.  Speech recognition was 100 percent in both ears. No nexus opinion was provided.

The Veteran submitted to a July 2016 VA hearing loss examination.  Audiometric findings with respect to the right ear were recorded as follows:  15 decibels (dB) at 500 Hertz (Hz), 15 dB at 1000 Hz, 20 dB at 2000 Hz, 30 dB at 3000 Hz, and 35 dB at 4000 Hz.  The findings with respect to the left ear were recorded as follows: 20 decibels (dB) at 500 Hertz (Hz), 20 dB at 1000 Hz, 25 dB at 2000 Hz, 25 dB at 3000 Hz, and 40 dB at 4000 Hz.  Speech recognition ability was 94 percent in the right ear and 92 percent in the left ear.  The examiner opined that neither the right ear nor the left ear hearing loss was caused by or a result of the Veteran's military service.  He explained that "[a]ccording to the American College of Occupational Medicine Noise and Hearing Conservation Committee, a 'noise induced hearing loss will not progress once it is stopped.' Therefore it is my opinion that the Veteran's current hearing loss is less likely than not related to military noise exposure/acoustic trauma."

Right ear hearing loss must be denied based on lack of current disability.  The record shows that the Veteran had some degree of right ear hearing loss both during and after service, but not a disability for VA purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stating the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Even assuming the August 1994 audiogram recording of 40 decibels at 4000 Hertz is correct, it is an isolated finding of hearing loss for VA purposes and is less probative than the numerous other audiograms conducted after service.  Thus, the weight of the evidence is against the claim.

The Board also finds against the claim for service connection for left ear hearing loss.  The Veteran currently has left ear hearing loss for VA purposes.  However, there is no competent evidence or opinion that this disability is related to his service.  Rather, the July 2016 VA examiner opined that the Veteran's left ear hearing loss was not caused by or a result of an event in military service.  The VA examiner reviewed the claims file and showed familiarity with the Veteran's medical history and lay accounts.  He noted that the Veteran's hearing thresholds were within normal limits at the time of entrance and separation.  The VA examiner reasoned that the American College of Occupational Medicine Noise and Hearing Conservation Committee has determined that "a noise induced hearing loss will not progress once it is stopped."  The opinion offered includes a rationale that cites to accurate factual data and medical literature.

To the extent that the Veteran has attested to having chronic/continuous symptomatology of left ear hearing loss since service, the Board recognizes that he can attest to decreased hearing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran can attest to symptomatology, the Board must address the credibility of these statements.  Neither the STRs nor the voluminous post-service VA records reveal any complaints related to hearing loss.  Indeed, the Veteran denied any problems with his hearing in June 1990.  Thus, the assertions of difficulty hearing since service are contradicted by contemporaneous treatment records.  In these circumstances, the Board gives more credence to the contemporaneous medical evidence of record, which was negative for complaints, diagnoses, or treatment for hearing loss during active service or for many years post-service.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Curry v. Brown, 7 Vet. App. 59 (1994).  In light of the above, the Board finds that the overall evidence of record does not support the Veteran's statements and therefore entitlement to service connection for left ear hearing loss based on post-service continuity of symptomatology must be denied.  38 C.F.R. § 3.303 (b).

Lastly, the Board notes that service connection for a hearing loss disability may also be granted on a presumptive basis if it manifests itself to a degree of 10 percent or more within one year after discharge.  38 C.F.R. §§ 3.307, 3.309(a).  However, there is no such evidence in this case.  On the contrary, the objective medical evidence shows that the Veteran did not have a hearing loss disability for VA purposes for years following separation from active service.  Therefore, the Board finds that the Veteran's left ear hearing loss disability may not be presumed to have been incurred in active service. 

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, service connection for right and left ear hearing loss is not warranted. 


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.


REMAND

Concerning the hypertension and heart disability claims, the Veteran contends in the alternative that these conditions are secondary to his service-connected abnormal pericardium and/or major depressive disorder.  The August 2016 examiner provided a negative nexus opinion with respect to direct service connection.  He also opined that the Veteran's currently diagnosed hypertension and heart disabilities are not caused or aggravated by the service-connected abnormal pericardium.  However, he did not address the relationship of either service-connected condition to the Veteran's service-connected psychiatric disability.  An additional examination and opinion must be obtained because the August 2016 VA examiner did not follow the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Concerning the thyroid claim, the Veteran contends in the alternative that his currently diagnosed thyroid disability is secondary to his cardiac problems other than the abnormal pericardium.  The issue of entitlement to service connection for a thyroid disability is inextricably intertwined with the claim of service connection for a heart disability as a relationship between the conditions is alleged.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board will defer adjudication of this issue.  

Concerning the foot claims, the March 2016 Remand directed the VA examiner to discuss the relationship between the Veteran's service and his currently diagnosed gout, degenerative joint disease (DJD), and porokeratosis.  The only foot disabilities diagnosed in the August 2016 examination report are bilateral hammertoes and bilateral DJD.  The examiner provided a negative nexus report with respect to the DJD, but did not provide a nexus opinion with respect to the hammertoes.  In an August 2016 addendum, the examiner stated that the only diagnosis warranted was bilateral DJD.  However, he then opined that porokeratosis and gout were not related to service.  He did not provide a rationale for the porokeratosis opinion.  He also noted that the Veteran's most recent podiatry examination was silent for calluses or residuals of callus treatment.

An additional examination and opinion must be obtained because the August 2016 VA examiner did not follow the remand instructions.  See Stegall, 11 Vet. App. at 270-71.  The Veteran was diagnosed with gout and porokeratosis a few months after filing his claim in April 2009.  He has been treated for bilateral calluses on at least three occasions since that time.  An October 2009 VA treatment record shows that the Veteran reported having his calluses cut or shaved every three months.  The examiner failed to adequately consider the Veteran's treatment for these conditions during the appeal period despite being instructed to do by the March 2016 Remand.  A current disability exists when there is a disability at the time a claim is filed or at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, the August 2016 examination report and addendum contain contradictory medical findings with respect to the Veteran's currently diagnosed foot conditions.  

Concerning the increased rating issues, the RO granted service connection for abnormal pericardium and major depressive disorder in a January 2017 rating decision.  The Veteran subsequently filed a timely Notice of Disagreement (NOD) in February 2017.  On March 15, 2017, the RO attempted to provide the Veteran with a Statement of the Case (SOC) addressing the increased rating issues.  It appears that the Veteran moved after the NOD was submitted and before the SOC was issued.  It appears that the March 2017 SOC was mailed to an incorrect address and that the Veteran has not yet received an SOC addressing the issue of entitlement to increased ratings.  Thus, he has not yet had the opportunity to perfect his appeal as to the depression and pericardium issues.  Under the circumstances, VA must provide the Veteran with an SOC, mailed to his current address.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Schedule an appropriate VA examination for hypertension and a heart disability other than the abnormal pericardium.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or more) any currently diagnosed hypertension or heart disability other than the abnormal pericardium was caused by or aggravated by the Veteran's service connected major depressive disorder. 

The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.

A complete rationale for any opinion offered should be provided.

2. Schedule a VA foot examination with a different examiner than the examiner who performed the August 2016 examination and provided the August 2016 addendum.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed foot disability (to include gout, DJD, recurrent calluses, parakeratosis, and hammertoes) began in service or is causally and etiologically related to service.

The examiner is asked to discuss the clinical significance, if any, of the following:

a. In September 1975, the Veteran was treated for right foot dermatophytosis.
 
b. The Veteran was treated once in May 1977 for a callus on the fourth left metatarsal phalangeal joint, although it appears there was a similar callus on the right metatarsal phalangeal joint. 

c. In July 1977, the Veteran was treated for a deep abrasion on the right hallux surface. 

d. The Veteran states that he started developing calluses on the bottoms of his feet as a result of wearing boots during physical training.

e. The Veteran has been treated for bilateral calluses on at least three occasions since April 2009 and reportedly has them cut/shaved every three months.

f. The Veteran was diagnosed with gout and porokeratosis a few months after filing his claim in April 2009.  

The examiner must not rely solely on the absence of foot disability in service as the basis for a negative opinion.  

If the examiner determines that a foot disability is not related to service, then the examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) any foot disability was caused by or aggravated by the Veteran's service connected disabilities, including another foot disability. 

The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.

A complete rationale for any opinion offered should be provided.

3. Send the Veteran an SOC concerning the claims for increased ratings for major depressive disorder and abnormal pericardium.  The issues should not be certified or returned to the Board unless the Veteran or his representative submits a timely Substantive Appeal.

4. After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran is advised that a timely substantive appeal will be necessary to perfect his appeal to the Board concerning that issue.  38 C.F.R. § 20.302 (b) (2017).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


